Exhibit 99.1 ENERPLUS RESOURCES FUND SELECTED FINANCIAL RESULTS Three months ended June 30, Six months ended June 30, (in Canadian dollars) Financial (000’s) Cash Flow from Operating Activities $ Cash Distributions to Unitholders(1) Excess of Cash Flow Over Cash Distributions Net Income/(Loss) ) Debt Outstanding - net of cash Development Capital Spending Acquisitions Divestments 86 Actual Cash Distributions paid to Unitholders $ Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $ Cash Distributions per Unit(1) Excess of Cash Flow Over Cash Distributions Net Income/(Loss) ) Payout Ratio(3) 43
